Citation Nr: 0909507	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  08-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for bilateral hearing loss, to include whether 
service connection can be granted.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
September 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The case was 
subsequently transferred to the RO in St. Petersburg, 
Florida.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in October 2008.  A 
transcript of this proceeding is associated with the claims 
file.  While at the October 2008 hearing the Veteran 
submitted an October 2008 statement from his private 
physician, Dr. J.D.S., along with a waiver of RO review. 


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in an October 2002 rating decision and confirmed this 
denial by rating decision dated in December 2002.  The 
Veteran was properly notified of each decision but did not 
initiate an appeal of either decision.

2.  The December 2002 rating decision is the last final 
decision prior to the Veteran's requests to reopen his claim 
in June 2004. 

3.  Evidence received since the December 2002 rating decision 
regarding the Veteran's claim for service connection for 
bilateral hearing loss is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

4.  There is competent evidence of hearing loss and competent 
evidence that the hearing loss is related to service.  

5.  There is no evidence of tinnitus in service, or within 
one year after service, and no competent medical evidence 
linking the Veteran's current tinnitus with his period of 
service.

CONCLUSIONS OF LAW

1.  The December 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted since the 
December 2002 rating decision and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

4.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his 
current bilateral hearing loss and tinnitus are related to 
his service with the United States Army from January 1968 to 
September 1969.  Specifically, he contends that he was 
exposed to excessive noise in service while working as a 
Heavy Vehicle Driver.  The Veteran attributes his current 
hearing loss and tinnitus to this acoustic trauma.  

New and Material Evidence to Reopen Claim

The Veteran submitted an original claim for service 
connection for bilateral hearing loss in March 2002.  The RO 
denied this initial claim in an October 2002 rating decision, 
noting that there was no indication of hearing loss during 
the Veteran's military service.  This decision was confirmed 
by rating decision dated in December 2002.  Although the RO 
provided notice of the above mentioned denials, the Veteran 
did not initiate an appeal of either of these decisions.  
Therefore, the RO's decisions of October 2002 and December 
2002 are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2008).    

In June 2004, the Veteran filed another claim for hearing 
loss.  By rating decision dated in September 2004, the RO 
found that the Veteran had failed to submit new and material 
evidence to reopen his previously denied claim for bilateral 
hearing loss.  

In October 2004, the Veteran filed a claim for service 
connection for tinnitus.  In conjunction with this claim, the 
Veteran underwent a VA audiological examination in April 
2005.  In a May 2005 statement of the case, the RO confirmed 
and continued the previous denials of service connection for 
bilateral hearing loss, based on the negative nexus opinion 
contained in the April 2005 VA audiological examination 
report.    

In connection with the pending claims, the Veteran submitted 
a private audiological examination report dated in February 
2008 showing some hearing loss along with a statement from 
his private physician, Dr. J.D.S. indicating that the 
Veteran's current hearing loss was "probably" related to 
his military service.  Subsequently, the Veteran submitted 
another statement from Dr. J.D.S. dated in October 2008 in 
which his private physician wrote that the Veteran's hearing 
loss was "as most likely caused by or a result of service in 
the U.S. Army - 51 percent probability or better."    

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's May 2005 statement 
of the case reopened the Veteran's previously denied claim 
and proceeded to deny it on the merits, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence 
received since the December 2002 rating decision is new and 
material.  Specifically, the February 2008 statement from Dr. 
J.D.S. indicating that the Veteran's current hearing loss was 
"probably" related to his military service as well as the 
October 2008 statement in which Dr. J.D.S. opined that the 
Veteran's hearing loss was "as most likely caused by or a 
result of service in the U.S. Army - 51 percent probability 
or better."    Assuming the credibility of this evidence for 
the purposes of reopening, see Justus, supra, the additional 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 
U.S.C.A. § 5108.



Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).     

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

        

1.  Bilateral Hearing Loss

In this case, the Board finds that service connection for 
bilateral hearing loss is in order.  The results of the 
Veteran's April 2005 VA audiological examination are as 
follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
5 dB
10 dB
15 dB
20 dB
Left 
Ear
10 dB
15 dB
30 dB
25 dB

Puretone Threshold Average
Right Ear
13 dB
Left Ear
20 dB

Speech Recognition
Right Ear
96%
Left Ear
96%

A subsequent private audiological examination report dated in 
February 2008 shows significantly worse hearing with the 
following speech recognition scores.  

Speech Recognition
Right Ear
56%
Left Ear
72%

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.  The results of the April 2005 VA audiological 
examination fail to show current hearing loss for VA 
compensation purposes.  Id.  However, the February 2008 
private examination report does show speech recognition 
scores of less than 94 percent, thus the Board finds that 
there is evidence of current hearing loss pursuant to 38 
C.F.R. § 3.385.  

At the VA examination, the veteran reported that he was 
exposed to excessive noise in service, including trucks, 
rifles and machines guns, without hearing protection.  

Service treatment records are negative for hearing loss in 
service.  The Veteran's January 1968 enlistment examination 
showed the following:

Puretone Threshold

500 Hz
1000 
Hz
2000 
Hz
4000H
z
Right 
Ear
-5 dB
-5 dB
-10 dB
-5 dB
Left 
Ear
5 dB
5 dB
-5 dB
-5 dB

While a hearing test was not conducted during the Veteran's 
September 1969 separation examination the Veteran did deny 
hearing loss in his September 1969 "Report of Medical 
History."

As above, a February 2008 statement from Dr. J.D.S., the 
Veteram's private physician, indicates that the Veteran's 
current hearing loss is "probably" related to his military 
service .  In an October 2008 statement, Dr. J.D.S. opined 
that the Veteran's hearing loss was "as most likely caused 
by or a result of service in the U.S. Army - 51 percent 
probability or better."    

Medical evidence shows current bilateral hearing loss 
disability for VA compensation purposes and the evidence also 
suggests a link between the hearing loss and the Veteran's 
service.  The Veteran alleges exposure to trucks and gunfire 
during his time on active duty.  

The Board finds that the Veteran's current bilateral hearing 
loss is related to the acoustic trauma he experienced while 
in service.  See 38 U.S.C.A. § 5107(b).  The veteran was a 
highly credible witness during the October 2008 Travel Board 
hearing.  The evidence provides a plausible basis to conclude 
that the Veteran's hearing loss is related to service.  
Accordingly, resolving all reasonable doubt in favor of the 
Veteran, the Board finds  that the evidence supports service 
connection for bilateral hearing loss.  38 U.S.C.A. § 
5107(b). 

2.	Tinnitus

The Board finds that service connection for tinnitus is not 
in order.  While the record shows a current diagnosis of 
tinnitus, there is no nexus between the Veteran's tinnitus 
and his military service.  

During the April 2005 VA audiological examination, the 
Veteran reported bilateral constant tinnitus that was worse 
in the right ear than the left for the past 15 years.  The VA 
examiner opined that because the Veteran's tinnitus did not 
begin until 15 years earlier, and he was discharged from 
military service in 1969, the examiner opined that the 
Veteran's military noise exposure did not have an effect on 
his present tinnitus.    

Given the evidence of record, the Board finds that service 
connection for tinnitus is not warranted.  The first 
objective showing of tinnitus in the record is an October 
2004 private audiological examination in which the Veteran 
complained of tinnitus, approximately 35 years after service.  
Also, there is no link between the Veteran's current tinnitus 
and service.  While the February and October 2008 private 
opinions from Dr. J.D.S. relate the Veteran's hearing loss to 
service they do not mention the Veteran's tinnitus and/or 
relate it to military service.  Furthermore, the April 2005 
VA examiner opined that the Veteran's tinnitus was not 
related to his military service as it began at least 15 years 
after service.  There is no contrary medical evidence of 
record.   

The Veteran's claim for service connection implicitly 
includes the assertion that his tinnitus is related to 
service, but his personal opinion as a lay person not trained 
in medicine is not competent evidence needed to establish a 
link between this disorder and its relationship to service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Thus, the Veteran's personal opinion that his tinnitus is 
related to service is not a sufficient basis for awarding 
service connection.  As there is no evidence that the 
Veteran's tinnitus is related to service, his claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2004 and November 2004.  Specifically, 
the June 2004 letter notified the Veteran of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection pursuant to Kent.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection for tinnitus is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination, obtained a medical opinion as to the 
etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss, the claim is reopened.  To this extent, the 
appeal is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


